Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 1 of 31 Page ID #:786




      EXHIBIT 31
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 2 of 31 Page ID #:787
                                  PRINCELY COURT OF JUSTICE
                                                                         07 HG.2020.112
 Received on 13 Aug 2020                    VADUZ
                                                                                 1
                                  Rec.: 05 Aug 2020, 08:00
                                 Posted:            04 Aug 2020
       To the
                               Princely Court of Justice
                                                                                  9490 Vaduz

       Reporting Party:            Stephan Egiazaryan
                                   REDACTED
                                   Moscow, Russia, REDACTED

                                   represented by:

                                   Walser Rechtsanwälte AG
                                   Walser Attorneys at Law Ltd.
                                                                                 [signature]
                                   Lettstrasse 37       LI-9490 Vaduz   T +423 265 80 80
                                   P.O. Box 580         Liechtenstein   office@walser-law.li




       Prosecuted Persons:         1.      Mag.iur. Rudolf Schächle, lawyer
                                           Pflugstrasse 16
                                           9490 Vaduz

                                   2.      Mag.iur. Raphael Näscher, lawyer
                                           Pflugstrasse 16
                                           9490 Vaduz

                                   as trustees of a trust known as ALPHA Trust (reg.
                                   no. FL-0002.510.771-1)


       concerning:                 supervision of a trust
                                   (amount in dispute: CHF 30,000.00)



                                        REPORT

                                                                               in triplicate
                                                                        Enclosures as listed
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 3 of 31 Page ID #:788

                                                            2/16



       In connection with the case designated overleaf, several complex court proceedings
       are currently pending (not only) in Liechtenstein.                      As a result of the subject
       developments, the Reporting Party feels compelled to call upon the Court of Justice
       as supervisory court for trusts pursuant to Art. 879 et sqq. PGR1 and to submit this


                                                       REPORT


       to the Princely Court of Justice.


       The following is submitted in detail:


       I.          Parties


       1.          The Reporting Party Stephan Egiazaryan, born 11 Aug 1998, is a discretionary
                   beneficiary of the trust existing in Liechtenstein pursuant to Art. 879 et sqq.
                   PGR under the name of "ALPHA Trust".                       The trust is entered in the
                   Commercial Register under the registration number FL-0002-510.771-1.


                   Proof:          -   Declaration of Trust dated 27 May 2015 (in English;
                                       translation will be submitted later if required)
                                   -   Letter of Wishes of Ashot Egiazaryan dated 03 Jul 2015 (in
                                       English; translation will be submitted later if required)
                                   -   Written Deed of Appointment of Beneficiaries of Alpha Trust
                                       dated 31 Mar 2020 (in English; translation will be submitted
                                       later if required)
                                   -   extract from the Commercial Register dated 25 May 2020
                                   -   examination of the parties


       2.          Pursuant to Art. 2(1)(c) AussStrG2, the parties of non-contentious
                   proceedings include any person as far as such person's legally protected
                   position would be directly influenced by the decision requested or the
                   decision envisaged by the court or by any other judicial activity. The legally
                   protected position of a person is directly influenced if the envisaged decision


       1   PGR = Personen und Gesellschaftsrecht, Persons and Companies Act
       2   AussStrG = Ausserstreitgesetz, Non-Contentious Proceedings Act
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 4 of 31 Page ID #:789

                                                           3/16



                  or judicial activity changes the rights and duties of that person without
                  another decision having to be rendered beforehand.


                  In addition, persons whose legally protected position is directly influenced by
                  any other judicial activity also become parties of non-contentious
                  proceedings (Supreme Court 03 Mar 2017, LES 2017, 66). According to the
                  practice of the State Court, discretionary beneficiaries are however always
                  free to report to the court any irregularities in the trust's administration
                  (StGH 30 Jun 2015, StGH 2015/047). Thus, the Reporting Party - being a
                  discretionary beneficiary of ALPHA Trust - has authority to submit this report.


                  Proof:          -    as above


       3.         On the basis of the ruling of the Princely Court of Justice of 02 Mar 2020
                  under 08 EX.2016.5802 (ON3 109), Prosecuted Persons 1 and 2 were
                  appointed as trustees of ALPHA Trust by Vitaly Smagin on 09 Mar 2020.


                  Proof:          -    ruling dated 09 [sic] Mar 2020
                                  -    as above



       II.        Facts


       4.         The assets of ALPHA Trust are currently the subject of various court
                  proceedings in Liechtenstein. The initiation of these proceedings originated
                  in an arbitral award of the London Court of International Arbitration dated 11
                  Nov 2014, in which Ashot Egiazaryan was ordered to pay an amount of
                  approximately USD 92.5 million to Vitaly Smagin.


                  To enforce that decision - and only for this purpose - the overall rights which
                  Ashot Egiazaryan was entitled to (and which are listed below) in his capacity
                  as the settlor, protector, and beneficiary of ALPHA Trust vis-à-vis CTX
                  Treuhand AG as the trustee of ALPHA Trust were attached in the proceedings
                  08 EX.2016.5802 by permission of execution dated 21 Nov 2016 (ON 3):

       3   ON = Ordnungsnummer, Reference Number [of a document in the court file]
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 5 of 31 Page ID #:790

                                              4/16




             a)     the right to receive payments and grants of any kind from the trust
                    fund;
             b)     the right to appoint and dismiss the trustees of ALPHA Trust;
             c)     the trustee's right to terminate ALPHA Trust;
             d)     the trustee's right to appoint the beneficiaries of ALPHA Trust;
             e)     the trustee's right to amend the trust documents of ALPHA Trust;
             f)     the trustee's right to delegate all powers of the trustee, including his
                    discretionary powers;
             g)     the trustee's right to exercise all rights laid down in the First Schedule
                    of the Declaration of Trust; and
             h)     the rights as the trust's asset manager.


             Both Vitaly Smagin and Ashot Egiazaryan lodged appeals to the Court of
             Appeal against this ruling of attachment, and by ruling dated 03 Aug 2017,
             both appeals were allowed in the sense of the application for execution being
             dismissed. The appeal on points of law lodged against the latter ruling by
             Vitaly Smagin was allowed by ruling of the Supreme Court dated 07 Sep 2018
             (ON 72 in 08 EX.2016.5802), the decision of the Court of Appeal subject to
             appeal was set aside, and the ruling of the court of the first instance dated 21
             Nov 2016 (ON 3) was restored. The individual complaints to the State Court
             lodged against this were dismissed by judgments dated 29 Oct 2019.


             By written submissions dated 24 Jul 2017 and 11 Feb 2020, Vitaly Smagin
             (then) submitted an application for realisation, and by ruling dated 02 Mar
             2020 (ON 109), the Court of Justice approved the realisation of the overall
             rights listed above. Ashot Egiazaryan lodged an appeal to the Court of Appeal
             against this by written submission dated 23 Mar 2020.               The appeal
             proceedings thereby initiated are still pending.
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 6 of 31 Page ID #:791

                                                5/16



             Proof:      -   this court's file no. 08 EX.2016.5802, the obtainment of
                             which is hereby applied for
                         -   appeal dated 23 Mar 2020 against the ruling for realisation
                             dated 02 Mar 2020 under 08 EX.2016.5802 (ON 109)


       5.    Although the above permission of execution dated 21 Nov 2016 (ON 3)
             explicitly refers to the attachment of the rights "vis-à-vis CTX Treuhand
             Aktiengesellschaft as the trustee of the Alpha Trust" which the obliged party
             was entitled to as the settlor, protector, and beneficiary, Vitaly Smagin
             dismissed CTX Treuhand AG by resolution dated 09 Mar 2020 as the trustee
             and appointed Mag.iur Rudolf Schächle and Mag.iur. Raphael Näscher - i.e.
             the two Prosecuted Persons - as the current trustees of ALPHA Trust.


             Performing his duties as the protector of ALPHA Trust and on the basis of the
             "Declaration of Trust of 27 May 2015" and the "Instrument of Appointment
             of Additional Trustees of 31 Mar 2020", Ashot Egiazaryan appointed Natalia
             Dozortseva as a trustee of ALPHA Trust. She was registered as a trustee of
             ALPHA Trust on 23 Apr 2020. By decree dated 27 Apr 2020, the Office of
             Justice retroactively dismissed the mentioned registration.          This was
             appealed by objection to the Office of Justice and by complaint to the
             Complaint Commission for Administrative Matters. Meanwhile, Ms. Murielle
             Jouniaux was also appointed as a trustee. The matter is still pending at this
             time.


             Regardless of the above, one must therefore assume at this time that the
             trustees appointed by Vitaly Smagin, i.e. Mag.iur. Rudolf Schächle and
             Mag.iur. Raphael Näscher, are the Prosecuted Persons of this Report, given
             that they actually exercise their functions as trustees of ALPHA Trust, but
             overshoot the purpose of the proceedings 08 EX.2016.5802 and exceed their
             competences, which will be explained below.


             Proof:      -   Instrument    of     Appointment   of   Additional     Trustees
                             concerning Ms. Natalia Dozortseva dated 31 Mar 2020
                         -   Instrument    of     Appointment   of   Additional     Trustees
                             concerning Ms. Murielle Jouniaux dated 16 Apr 2020
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 7 of 31 Page ID #:792

                                               6/16



                          -   Objection and complaint dated 13 May 2020 to the Office of
                              Justice and to the Complaint Commission for Administrative
                              Matters, resp. (under TB no. 3261)
                          -   as above


       6.    To enforce his claim, Vitaly Smagin brought a creditor's action for avoidance
             against CTX Treuhand AG as the former trustee of Alpha Trust by statement
             of claim dated 09 Mar 2016 at the Court of Justice in proceedings under
             04 CG.2016.115 (new file number 04 CG.2019.5); meanwhile, the Prosecuted
             Persons Mag.iur. Rudolf Schächle and Mag.iur. Raphael Näscher have joined
             the proceedings as defendants instead of CTX Treuhand AG (ruling of the
             Court of Justice dated 09 Apr 2020, ON 121 in 04 CG.2019.5).             Ashot
             Egiazaryan (as the settlor and protector) and the Reporting Party (as a
             beneficiary) and subsequently also Natalia Dozortseva and Murielle Jouniaux
             (as newly appointed trustees) have joined the proceedings as intervening
             parties. At this time, in the proceedings 04 CG.2019.5 the question of a
             security for legal costs is pending at the State Court.


             What Vitaly Smagin does in the proceedings under 04 CG.2019.5 to collect his
             claims from the arbitral award against Ashot Egiazaryan is assert a (reverse)
             piercing of the corporate veil on the one hand and challenge the earlier
             transfer of assets to the trust on the other. This legal action was brought in
             parallel to the application for a permission of execution (08 EX.2016.5802).
             Apparently, what Vitaly Smagin assumed (correctly) at the time was that
             accessing the trust's assets for Ashot Egiazaryan's personal debts through a
             reverse piercing of the corporate veil could only happen in separate civil
             proceedings in which ALPHA Trust / its trustees are also parties. The latter is
             not the case in the execution proceedings under 08 EX.2016.5802; the (only)
             obliged party in those proceedings is Ashot Egiazaryan.


             Proof:       -   this court's file no. 04 CG.2019.5, the obtainment of which is
                              hereby applied for
                          -   statement of claim of Vitaly Smagin dated 09 Mar 2016
                          -   as above
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 8 of 31 Page ID #:793

                                                7/16



       III.   Breach of duty by the trustees


       7.     It is the result of these facts - the Reporting Party's knowledge of which is
              incomplete - that various legal or preliminary questions surrounding ALPHA
              Trust have remained unanswered, such as (among others) the question of
              who has at this time been lawfully appointed as a trustee of ALPHA Trust.


              In view of this situation, the present Report is certainly directed against the
              trustees appointed by Vitaly Smagin, i.e. Mag.iur. Rudolf Schächle and
              Mag.iur. Raphael Näscher, who have effectively carried out legal acts for the
              trust in the meantime.


              Proof:       -   as above


       8.     It is the essential duty of a trustee to safeguard and act in accordance with
              the best interests of the trust and the beneficiaries. In the proceedings
              08 EX.2016.5802 however, the trustees Mag.iur. Rudolf Schächle and
              Mag.iur. Raphael Näscher were only appointed for the purpose of securing
              Vitaly Smagin's claim in the amount of approx. USD 92.5 million. They do not
              have any duties or functions in excess of that in the present case.


              To wit, the Court of Justice expressly noted the following in its ruling dated 21
              Apr 2020 (ON 125 in 08 EX.2016.5802):


              "It is only the danger that the new trustees and/or the Appellee will pay to
              themselves the entire trust fund (rather than assets of the trust in the amount
              of the present claim) that is being asserted. In response to this, it must be
              noted that the present permission of execution has only been granted for the
              collection of a concrete claim, and that accordingly, acts of realisation are
              only admissible up to the amount of this claim."


              Thus, as stated by the Court of Justice itself, the acts of the Prosecuted
              Persons as appointed trustees are under all circumstances limited to the
              amount laid down in the permission of execution, and no measures in excess
              of that must be taken, failing which the trustees would certainly be liable to
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 9 of 31 Page ID #:794

                                                                 8/16



                   the trust. Acts of realisation that go beyond the permission of execution are
                   inadmissible.


                   Proof:            -    ruling of the Princely Court of Justice dated 21 Apr 2020, ON
                                          125 in 08 EX.2016.5802
                                     -    as above


       9.          As has now become known to the Reporting Party, the activities of the
                   trustees appointed by Vitaly Smagin, i.e. Mag.iur. Rudolf Schächle and
                   Mag.iur. Raphael Näscher are not being kept within their function proper;
                   rather, they have carried out legal acts on account of ALPHA Trust in excess
                   of this.


                   To wit, Prosecuted Persons 1 and 2 have already had meetings with the
                   counsel of the (soon-to-be ex) wife of Ashot Egiazaryan to clarify the current
                   situation. The counsel of Natalia Tsagolova4 (i.e. of the soon-to-be ex wife of
                   Ashot Egiazaryan) notes in this connection in her letter to Messrs. Schächle
                   and Näscher dated 18 Jun 2020: "I take the liberty to note as a result of the
                   meeting that the position of our client [meaning Natalia Tsagolova] as a
                   beneficiary of the Alpha Trust is undisputed [emphasis added by author]."


                   According to her counsel, Natalia Tsagolova has monetary claims against
                   Ashot Egiazaryan in the amount of at least USD 10 million. Her counsel
                   stated that the exact amount was being clarified before the courts of
                   California.


                   Since Natalia Tsagolova has been recognised as a beneficiary of ALPHA Trust,
                   there is an increased risk that payments will be made to her benefit and
                   therefore to the disadvantage of the Reporting Party, whose position as a
                   beneficiary of ALPHA Trust is - in contrast to that of Natalia Tsagolova -
                   actually undisputed.




       4   Translator's note: spelling of last name corrected to fit various online sources
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 10 of 31 Page ID
                                  #:795
                                   9/16



           However, neither the recognition of Natalia Tsagolova as a beneficiary of
           ALPHA Trust nor the obviously imminent making of distributions to her are a
           subject of the execution proceedings under 08 EX.2016.5802, and they are
           not included in the scope of the permission of execution granted by the
           ruling of the Court of Justice dated 21 Apr 2020 (ON 125 in 08 EX.2016.5802).
           Thus, Prosecuted Persons 1 and 2 obviously carry out legal acts on account of
           the trust / the participants which the Prosecuted Persons - who were
           appointed    quasi   temporarily     in   the   course   of   the    proceedings
           08 EX.2016.5802 - had no authority to carry out. Such acts certainly go far
           beyond the collection of a concrete claim of Vitaly Smagin. What we have
           therefore here is damage to those assets of the trust that are not concerned
           by Smagin's claim, which is equivalent to the Prosecuted Persons exceeding
           their scope of authority and committing a breach of duty.


           This clearly demonstrates that contrary to the opinion stated by the Court of
           Justice in its ruling dated 21 Apr 2020 under 08 EX.2016.5802 (ON 125), there
           is in fact the risk of excessive acts and the risk of excessive realisation by the
           trustees appointed by Smagin.


           Proof:       -   letter from Schwärzler Rechtsanwälte AG dated 07 May 2020
                        -   letter from Schwärzler Rechtsanwälte AG dated 18 Jun 2020
                        -   as above


     10.   It should be pointed out once again in this connection that a pivotal question
           still remains unanswered, namely whether the piercing of the corporate veil
           carried out "en passant" in the execution proceedings under 08 EX.2016.5802
           and without any participation of ALPHA Trust is admissible at all.            The
           Reporting Person denies such admissibility.


           The view that separate and particular civil proceedings are required to clarify
           the issue of piercing the corporate veil was obviously also the view of Vitaly
           Smagin's counsel, who initiated such civil proceedings as early as on 09 Mar
           2016 - i.e. in parallel to initiating the execution proceedings - under the file
           number 04 CG.2016.115 (new: 40 CG.2019.5) to clarify this question (see
           item 6 above). The defendant in those proceedings was CTX Treuhand AG as
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 11 of 31 Page ID
                                  #:796
                                  10/16



           the (former) trustee of ALPHA Trust. It is therefore evident that it is the
           opinion of Vitaly Smagin's counsel, too, that the trust must be involved in any
           clarification of the question of piercing the corporate veil to access the trust's
           assets for personal debts of Ashot Egiazaryan, and that the piercing of the
           corporate veil granted in the execution proceedings is certainly insufficient
           for making distributions to Vitaly Smagin.


           Proof:       -   as above


     11.   The Prosecuted Persons exceeded their powers as trustees of ALPHA Trust
           one more time (in a way unnecessary for collecting Smagin's claim) by
           demonstrably dismissing the long-standing asset manager of ALPHA Trust,
           Alpenrose Wealth Management AG. In addition, the Prosecuted Persons
           initiated on their own initiative the removal of all (!) assets of the trust from
           the account at Compagnie Monégasque de Banque. Although that account is
           held in the name of Savannah Advisors Inc., a company domiciled on the
           island of Nevis, it is ALPHA Trust which holds 100% of the shares in Savannah.
           According to Vitaly Smagin's statement of claim (under 04 CG.2016.115, new:
           04 CG.2019.5), the credit balance on the account is approximately USD 188
           million, i.e. an amount that by far exceeds Smagin's claim.


           It is inexplicable how removing the manager of the trust's assets is supposed
           to serve the limited purpose of collecting a concrete claim of Vitaly Smagin.
           From the outset, an asset manager cannot access the assets but merely has
           the right to manage them. In addition, removing the extremely successful
           former asset managers entails the risk for all the trust's assets that they will
           suffer considerable damage beyond the concrete claim of Mr. Smagin for lack
           of professional management. That risk exists all the more as the financial
           markets have been in an extremely critical environment for months. The acts
           of the Prosecuting Persons cause lasting damage to ALPHA Trust and its
           assets.
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 12 of 31 Page ID
                                  #:797
                                  11/16



           By resolution of the Prosecuted Persons, the asset manager in office until
           then was then replaced by a person acting in the best interests of Vitaly
           Smagin.     Compagnie Monégasque de Banque, where the account of
           Savannah Advisors Inc. is located, was then instructed by the new directors to
           transfer all assets of the trust to an account of another bank abroad. This
           was probably Kaiser Partner Privatbank in Vaduz. Therefore, it is obviously
           being attempted to move the assets of the trust away from Monaco without
           proper authorisation. These acts, too, are not covered by the scope of the
           permission of execution, and the Prosecuted Persons are exceeding their
           authority by doing so.


           Furthermore, it must be pointed out that the appointment of the new
           directors of Savannah Advisors Inc., too, is more than questionable, which is
           why the company's registered agent, i.e. Prestige Trust Company Ltd., had
           their counsel state by letter dated 15 Jul 2020 that the substitute
           appointment of the directors is subject to legal disputes, so that the
           Certificate of Incumbency dated 31 Mar 2020, which shows Mr. Silvio Vogt
           and JGT Treuunternehmen reg., Vaduz, to be the new directors, should not
           be used as the basis for e.g. signature rights for accounts.           Obviously,
           however, this is the very thing it is being used for.


           Proof:       -   letter from Compagnie Monégasque de Banque dated 29 Jul
                            2020 (in French; translation will be submitted If required)
                        -   letter from Prestige Trust Company Ltd. dated 15 Jul 2020 (in
                            English; translation will be submitted if required)
                        -   Certificate of Incumbency dated 31 Mar 2020 (in English;
                            German translation will be submitted if required)
                        -   as above


     12.   In summary, it has therefore been demonstrated, and there is also imminent
           danger that the Prosecuted Persons - partly via the unlawfully appointed
           directors of Savannah Advisors Inc. (Mr. Vogt and JGT Treuunternehmen reg.)
           - have carried out and will carry out acts that are without any doubt not
           covered in any way by the purpose of the execution proceedings under
           08 EX.2016.5802 and in fact exceed that purpose, which is the collection of a
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 13 of 31 Page ID
                                  #:798
                                  12/16



           claim of Vitaly Smagin that is in a specific amount and does not exceed the
           trust's assets. The Prosecuted Persons, who were appointed for that purpose
           alone (and also the directors of Savannah Advisors Inc.) are therefore
           exceeding by far the powers that have been laid down by the court (but are
           still in dispute). There is therefore the imminent danger that all assets of the
           trust and in particular the trust's assets that will remain at the trust's free
           disposal after execution has been carried out will suffer lasting damage
           unless the court as the trust supervisory authority takes all necessary
           measures forthwith in order to put an end to these actions of the Prosecuted
           Persons. To this end, issuing provisional measures at the discretion of the
           Court of Justice (subject to its duties) ex officio will be unavoidable.


           Proof:         -   as above



     IV.   Supervisory proceedings


     13.   Where a trustee fails to carry out his duties, the Court of Justice may in non-
           contentious proceedings ex officio or on the basis of a report by a trustee or
           a beneficiary remove the trustee from office and order the appointment of
           another trustee or itself appoint such a trustee, having given the participants
           an opportunity to be heard and having given warning to the trustee, or
           without hearing or warning where important reasons are inherent in the
           trust relationship itself, such decision being subject to a right of appeal (Art.
           929(3) PGR).


           Being a discretionary beneficiary, the Reporting Party does according to court
           practice not have a formal right to submit applications to the supervisory
           court in terms of Art. 927(2) PGR (Supreme Court 03 Mar 2017, LES 2017, 66).
           According to the practice of the State Court, the discretionary beneficiary
           does however have the right to report irregularities in the trust's
           administration to the court (State Court 30 Jun 2015, StGH 2015/047). The
           Reporting Party is therefore permitted to submit a report pursuant to Art.
           929(3) PGR in his capacity as a discretionary beneficiary.
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 14 of 31 Page ID
                                  #:799
                                  13/16



            As has been explained, the task and the duty of the Prosecuted Persons in the
            present case is limited to effecting payment of the claim of Vitaly Smagin as
            laid down in the permission of execution issued in the proceedings under
            08 EX.2016.5802. Acts of realisation that are not carried out in this sense and
            whose amount exceeds the specific claim of USD 95.2 million are
            inadmissible also in the opinion of the Court of Justice as stated in the ruling
            dated 21 Apr 2020, ON 125 in 08 EX.2016.5802. However, given that Natalia
            Tsagolova has already been recognised as a beneficiary of ALPHA Trust, that
            the asset manager has been dismissed, and that it has been attempted to
            transfer the entirety of the trust's assets - which are currently located at
            Compagnie Monégasque de Banque - to a foreign bank, the Prosecuted
            Persons have already acted in excess of their competences in their function
            as trustees of ALPHA Trust. This constitutes a grave breach of duty.


            Proof:           -   as above


     14.    Even if the Reporting Party does not have a formal right to submit
            applications (see in this connection item 13), the following applications are to
            serve the Court of Justice as a proposal for and guideline in ex officio taking
            the supervisory measures required.


            Proof:           -   as above


     For all these reasons, the Reporting Party submits the following


                                    APPLICATIONS:


                1.     That the Princely Court of Justice take suitable
                       measures on the basis of the present Report
                       pursuant to Art. 929(3) PGR in the framework of
                       supervisory proceedings in order to ensure that no
                       excess realisation going beyond the purposes of the
                       execution proceedings 08 EX.2016.5802 and no other
                       damage to the assets of ALPHA Trust occur, such
                       measures being in particular but not exclusively:
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 15 of 31 Page ID
                                  #:800
                                  14/16




                   a)      the removal of Mag.iur. Rudolf Schächle and
                           Mag.iur. Raphael Näscher from office as
                           trustees of ALPHA Trust and the appointment
                           of neutral persons as new trustees instead.


                           in the alternative:


                   b)      the appointment of a neutral third trustee for
                           ALPHA Trust.


             2.    That until the end of the supervisory proceedings to
                   be initiated, the Princely Court of Justice prohibit
                   Mag.iur. Rudolf Schächle and Mag.iur. Raphael
                   Näscher by provisional injunction from carrying out
                   any acts as trustees of ALPHA Trust which directly or
                   indirectly go beyond the purpose of collecting the
                   claim      in   the    sense   of    the   proceedings
                   08 EX.2016.5802.       In particular, that the Court of
                   Justice prohibit Mag.iur. Rudolf Schächle and
                   Mag.iur. Raphael Näscher from transferring the
                   assets of the trust from Compagnie Monégasque de
                   Banque to another banking institution via the
                   directors of Savannah Advisors Inc., Nevis.


             3.    That in addition to the above, the Princely Court of
                   Justice forthwith reverse the acts carried out by
                   Mag.iur. Rudolf Schächle and Mag.iur. Raphael
                   Näscher as trustees of ALPHA Trust that go beyond
                   the purpose of collecting the claim in the sense of
                   the     proceedings 08 EX.2016.5802, namely the
                   recognition of Ms. Natalia Tsagolova as a beneficiary
                   of ALPHA Trust, the appointment of new directors of
                   Savannah Advisors Inc., Nevis, and the removal of
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 16 of 31 Page ID
                                  #:801
                                  15/16



                       Alpenrose Wealth Management AG as the asset
                       manager of ALPHA Trust.


                 4.    That the Princely Court of Justice include the
                       Reporting Party as a party in the supervisory
                       proceedings initiated in the subject case.



     Vaduz, on 4 August 2020 MR/DT/cp
                                                                      Stephan Egiazaryan


     List of costs:
     (amount in dispute: CHF 30,000 plus costs and interest)


     This written submission, tariff item 2 + standard rate     CHF    554.40
     7.7% VAT                                                   CHF     42.70
     Lump-sum fee                                               CHF    210.00
     Total                                                      CHF    807.10
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 17} of(-fGi   2 c, £IDc
                                  #:802
                                                                     31 . Page
                                                                                   £                            A
                                                                                                                    ' - WZ.
           FJN6E6AN6EN AM 11 AUG, 2020
     An das
                                   Furstliche Lamdgericflilti.     Aug. 2020
                                                                                            9490 Vaduz



     Anzeiqer:                                 Stephan Egiazaryan
                                              REDACTED
                                               Moskva, Russia             REDACTED


                                               vertreten durch:


                                               Walser Rechtsanwalte AG
                                                                                             alser
                                               Walser Attorneys at Law Ltd.

                                               Lettstrasse 37          LI -9490 Vaduz   T « 423 265 80 80
                                               Postfach /P.O 0ox 58O   Liechtenstein    office@wal$er- law.li



                                               ( Berufung auf die Vollmacht gemass
                                               Art. 8 Abs. 2 RAG)



     Belanqte Personen:                        1. RA Mag. iur. Rudolf Schachle
                                                  Pflugstrasse 16
                                                  9490 Vaduz


                                               2. RA Mag. iur. Raphael Nascher
                                                  Pflugstrasse 16
                                                  9490 Vaduz

                                               als Treuhander einer unter dem Namen
                                               ALPHA Trust (Reg. Nr.: FL-0002.510. 771-
                                               1) bekannten Treuhanderschaft




     weqen:                                    Aufsicht uber eine Treuhanderschaft
                                               (Streitwert: CHF 30'000.00)



                                         ANZEIGE


                                                                                               dreifach
                                                                           Beilaqen It.     Verzeichnis
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 18 of 31 Page ID
                                  #:803
                                              2/16



     lm Zusammenhang mit der umseitig bezeichneten Rechtssache sind derzeit (nicht
     nur) in Liechtenstein mehrere komplexe Gerichtsverfahren anhangig. Aufgrund der
     gegenstandlichen Entwicklungen sieht sich der Anzeiger veranlasst, an das Landge-
     richt als Aufsichtsgericht uber Treuhanderschaften nach Art. 879 ff. PGR heranzu-
     treten und die gegenstandliche


                                         ANZEIGE


     an das Furstliche Landgericht zu erstatten.


     Im Einzelnen dazu folgendes:


     I.   Parteien


     1.   Der Anzeiger Stephan Egiazaryan, geboren am 11.08. 1998, ist Ermessensbe-
          gunstigter der in Liechtenstein unter dem Namen «ALPHA Trust» bestehen-
          den Treuhanderschaft gemass Art. 879 ff. PGR. Der Trust ist im Handelsregis-
          ter unter der Registernummer FL-0002-510.771-1 eingetragen.


          Beweis:     - Declaration of Trust vom 27.05.2015 (Englisch; Ubersetzung
                         wird bei Bedarf nachgereicht)
                      - Letter of Wishes of Ashot Egiazaryan vom 03.07.2015 ( Eng-
                         lisch; Ubersetzung wird bei Bedarf nachgereicht)
                      - Written Deed of Appointment of Beneficiaries of Alpha Trust
                        vom 31.03.2020 (Englisch; Ubersetzung wird bei Bedarf nach-
                         gereicht)
                      - Auszug aus dem Handelsregister vom 25.05.2020
                         PV


    2.    Partei eines Ausserstreitverfahrens ist nach Art. 2 Abs. 1 lit. c AussStrG jede
          Person, soweit ihre rechtlich geschutzte Stellung durch die begehrte Oder vom
          Gericht in Aussicht genommene Entscheidung Oder durch eine sonstige ge-
          richtliche Tatigkeit unmittelbar beeinflusst wurde. Die rechtlich geschutzte Stel-
          lung einer Person wird dann unmittelbar beeinflusst, wenn die in Aussicht ge-
          nommene Entscheidung Oder gerichtliche Tatigkeit Rechte Oder Pflichten die-
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 19 of 31 Page ID
                                  #:804
                                            3/16



          ser Person andert, ohne dass noch eine andere Entscheidung gefallt werden
          muss.


          Zusatzlich werden auch solche Personen Partei eines Ausserstreitverfahrens,
          die durch irgendeine andere gerichtliche Tatigkeit in ihrer rechtlich geschutz-
          ten Stellung unmittelbar beeinflusst werden (OGH 03.03.2017, LES 2017, 66 ).
          Gemass Rechtsprechung des Staatsgerichtshofs steht Ermessensbegunstig-
          ten jederzeit die Moglichkeit offen, Missstande in der Trustverwaltung beim
          Gericht anzuzeigen (StGH 30.06.2015, StGH 2015/047). Der Anzeiger ist in
          seiner Position als Ermessensbegunstigter des ALPHA Trusts sohin zur Ein-
          bringung der gegenstandlichen Anzeige legitimiert.


          Beweis:       wie vor


    3.    Die belangten Personen zu 1. sowie zu 2. wurden von Vitaly Smagin am
          09.03.2020 gestutzt auf den Beschluss des Furstlichen Landgericht vom
          02.03.2020 zu 08 EX.2016.5802 (ON 109) als Treuhander des ALPHA Trusts
          eingesetzt.


          Beweis:       Beschluss vom 09.03.2020
                        wie vor




    II.   Sachverhalt


    4.    Die Vermogenswerte des ALPHA Trusts sind derzeit Gegenstand diverser
          Gerichtsverfahren in Liechtenstein. Ausgangspunkt dieser Verfahrenseinlei-
          tungen ist ein Schiedsspruch des London Court of International Arbitration
          vom 11.11.2014, in welchem Ashot Egiazaryan zur Bezahlung eines Betrages
          in Hohe von rund USD 92.5 Mio. an Vitaly Smagin angehalten wurde.


          Zur Durchsetzung dieser Forderung - und nur dafur - wurden im Verfahren zu
          08 EX.2016.5802 mit Exekutionsbewilligung vom 21.11.2016 (ON 3) die Ashot
          Egiazaryan in seiner Eigenschaft als Treugeber, Protektor und Begunstigter
          des ALPHA Trusts gegenuber der CTX Treuhand AG als Treuhanderin des
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 20 of 31 Page ID
                                  #:805
                                          4/16



         ALPHA Trusts zustehenden und nachfolgend aufgezahlten Gesamtrechte ge-
         pfandet:

         a)   das Recht auf Erhalt von Zahlungen und Zuwendungen aller Art aus
              dem Treugut;
         b)   das Recht zur Bestellung und Abberufung der Treuhander des ALPHA
              Trusts;
         c)   das Recht des Treuhanders zur Beendigung des ALPHA Trusts;
         d)   das Recht des Treuhanders zur Bestellung der Begiinstigten des
              ALPHA Trusts;
         e)   das Recht des Treuhanders zur Anderung der Treuhandurkunden des
              ALPHA Trusts;
         f)   das Recht des Treuhanders zur Delegation samtlicher Rechte des Treu-
              handers einschliesslich seiner Ermessensbefugnisse;
         g)   das Recht des Treuhanders zur Ausubung samtlicher Rechte der in der
              First Schedule der Declaration of Trust festgelegten Rechte; sowie
         h)   die Rechte als Vermogensverwalter des Trusts.


         Gegen diesen Pfandungsbeschluss erhoben sowohl Vitaly Smagin als auch
         Ashot Egiazaryan Rekurs an das Obergericht und es wurde mit Beschluss
         vom 03.08.2017 beiden Rekursen im Sinne einer Abweisung der Exekutions-
         antrage Folge gegeben. Dem hiergegen erhobenen Revisionsrekurs von Vitaly
         Smagin wurde mit Beschluss des Obersten Gerichtshofs vom 07.09.2018 (ON
         72 zu 08 EX.2016.5802) Folge gegeben, die angefochtene Entscheidung des
         Obergerichts aufgehoben und der Beschluss des Erstgerichts vom 21.11.2016
         (ON 3) wiederhergestellt. Den hiergegen erhobenen Individualbeschwerden
         an den Staatsgerichtshof wurde mit Urteilen vom 29.10.2019 keine Folge ge-
         geben.

         Mit Schriftsatzen vom 24.07.2017 sowie 11.02.2020 stellte Vitaly Smagin ( so-
         dann) einen Verwertungsantrag und das Landgericht bewilligte mit Beschluss
         vom 02.03.2020 (ON 109) die Verwertung der obgenannten Gesamtrechte.
         Hiergegen erhob Ashot Egiazaryan mit Schriftsatz vom 23.03.2020 Rekurs an
         das Obergericht. Das hierdurch eingeleitete Rekursverfahren ist nach wie vor
         hangig.
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 21 of 31 Page ID
                                  #:806
                                            5/16



         Beweis:          Hg. Akt zu 08 EX.2016.5802, dessen Beizug hiermit beantragt
                          wird
                          Rekurs vom 23.03.2020 gegen den Verwertungsbeschluss vom
                          02.03.2020 zu 08 EX.2016.5802 (ON 109)

    5.   Obwohl sich die obgenannte Exekutionsbewilligung vom 21.11. 2016 (ON 3 )
         explizit auf die Pfandung der der verpflichteten Partei als Treugeber, Protektor
         und Begunstigter zustehenden Rechte «gegenuber der CTX Treuhand Aktien-
         gesellschaft als Treuhanderin des Alpha Trust» bezieht, hat Vitaly Smagin mit
         Beschluss vom 09.03.2020 die CTX Treuhand AG als Treuhanderin abberufen
         und die beiden belangten Personen Mag. iur. Rudolf Schachle und Mag. iur.
         Raphael Nascher als nunmehrige Treuhander des ALPHA Trusts eingesetzt.


         In Wahrung seiner Pflichten als Protektor des ALPHA Trusts ernannte Ashot
         Egiazaryan gestutzt auf die (( Declaration of Trust vom 27.05.2015» sowie das
         ((   Instrument of Appointment of Additional Trustees vom 31.03.2020» Natalia
         Dozortseva als Treuhanderin fur den ALPHA Trust. Am 23.04.2020 wurde sie
         als Treuhanderin des ALPHA Trusts ins Handelsregister eingetragen. Mit Ver-
         ftigung vom 27.04. 2020 hat das Amt fur Justiz den genannten Eintrag nach-
         traglich abgewiesen. Hiergegen wurde Vorstellung an das Amt fur Justiz bzw.
         die Beschwerde an die Beschwerdekommission fur Verwaltungsangelegenhei-
         ten erhoben. Zwischenzeitlich wurde zudem Frau Murielle Jouniaux zur Treu-
         handerin bestellt. Die Angelegenheit ist bis zum heutigen Zeitpunkt nach wie
         vor rechtsanhangig.


         Derzeit ist daher ungeachtet der obigen Ausfuhrungen davon auszugehen,
         dass die von Vitaly Smagin bestellten Treuhander Mag iur. Rudolf Schachle
         sowie Mag. iur. Raphael Nascher die belangten Personen der gegenstandli-
         chen Anzeige sind, zumal sie tatsachlich ihre Funktionen als Treuhander des
         ALPHA Trust wahrnehmen, dabei aber uber den Zweck des Verfahrens zu 08
         EX.2016.5802 hinausschiessen und ihre Kompetenzen uberschreiten, was
         nachfolgend dargelegt wird.


         Beweis:          Instrument of Appointment of Additional Trustees betreffend
                          Frau Natalia Dozortseva vom 31.03.2020
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 22 of 31 Page ID
                                  #:807
                                              6/16



                         Instrument of Appointment of Additional Trustees betreffend
                         Frau Murielle Jouniaux vom 16.04.2020
                         Vorstellungen bzw. Beschwerden vom 13.05.2020 an das Amt
                         fur Justiz bzw. die Beschwerdekommission fur Verwaltungsan-
                         gelegenheiten ( zu TB-Nr. 3261)
                         wie vor

     6.   Mit Klage vom 09.03.2016 hat Vitaly Smagin zur Durchsetzung seines An-
          spruches beim Landgericht im Verfahren zu 04 CG.2016.115 bzw. neu 04
          CG.2019.5 eine Glaubigeranfechtungsklage gegen die CTX Treuhand AG als
          vormalige Treuhanderin des Alpha Trust eingereicht, wobei anstelle der CTX
          Treuhand AG zwischenzeitlich die belangten Personen Mag. iur. Rudolf
          Schachle und Mag. iur. Raphael Nascher als beklagte Parteien in den Prozess
          eingetreten sind (Beschluss Landgericht vom 09.04.2020, ON 121 zu 04
          CG. 2019.5). Ashot Egiazaryan ( als Settlor und Protektor) und der Anzeiger
          (als Begunstigter ) sowie in der Folge auch Natalia Dzortseva und Murielle
          Jouniaux (als neu bestellte Treuhanderinnen) haben sich diesem Verfahren
          als Nebenintervenienten beigeschlossen. Im Verfahren zu 04 CG.2019.5 ist
          derzeit die Frage der aktorischen Kaution beim Staatsgerichtshof anhangig.


          Im Verfahren zu 04 CG.2019.5 macht Vitaly Smagin zur Hereinbringung seiner
          Anspruche aus dem Schiedsurteil gegen Ashot Egiazaryan gegenuber dem
          APLHA Trust einerseits einen ( umgekehrten) Haftungsdurchgriff geltend und
          andererseits eine Anfechtung der seinerzeitigen Vermogensubertragung auf
          den Trust. Diese Klage wurde parallel zum Antrag auf Exekutionsbewilligung
          ( 08 EX.2016.5802) eingereicht. Offenbar ging Vitaly Smagin seinerzeit ( zu
          Recht) davon aus, dass ein umgekehrter Haftungsdurchgriff auf das Trustver-
          mogen fur personliche Verbindlichkeiten von Ashot Egiazaryan nur in einem
          separaten Zivilverfahren erfolgen kann, in dem der ALPHA Trust bzw. dessen
          Treuhander auch selbst Partei sind. Letzteres ist im Exekutionsverfahren zu
          08 EX. 2016.5802 gerade nicht der Fall; verpflichtete Partei ist dort ( nur) Ashot
          Egiazaryan.


          Beweis:        Hg. Akt zu 04 CG.2019.5, dessen Beizug hiermit beantragt wird
                         Klage Vitaly Smagin vom 09.03.2016
                         wie vor
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 23 of 31 Page ID
                                  #:808
                                             7/16




    III.   Pflichtverletzung der Treuhander


     7.    Aufgrund dieser - dem Anzeiger unvollstandig bekannten - Sachlage ergibt
           sich, dass in verschiedenen Verfahren rund um den ALPHA Trust diverse
           Rechts- bzw. Vorfragen nicht geklart sind. So unter anderem die Frage, wel-
           che Personen derzeit effektiv rechtmassig als Treuhander des ALPHA Trust
           bestellt worden sind.


           Angesichts dieser Situation richtet sich die gegenstandliche Anzeige jedenfalls
           gegen die von Vitaly Smagin bestellten Treuhander Mag. iur. Rudolf Schachle
           sowie Mag. iur. Raphael Nascher , die zwischenzeitlich fur den Trust effektiv
           Rechtshandlungen vorgenommen haben.


           Beweis:       wie vor


     8.    Die grundsatzliche Aufgabe eines Treuhanders ( Trustees ) besteht darin, die
           Interessen des Trusts und der Begunstigten zu wahren und gemass diesen zu
           handeln. Im Verfahren zu 08 EX. 2016.5802 wurden die Treuhander Mag. iur.
           Rudolf Schachle und Mag. iur. Raphael Nascher allerdings lediglich zum
           Zweck der Sicherung der Betragsforderung von Vitaly Smagin in Hohe von
           rund USD 92.5 Mio. eingesetzt. Daruberhinausgehende Aufgaben und Funkti-
           onen kommen diesen im gegenstandlichen Fall nicht zu.


           So halt auch das Landgericht in seinem Beschluss vom 21.04.2020 (ON 125
           zu 08 EX.2016.5802) ausdrucklich folgendes fest:


           «Einzig noch die Gefahr, dass die neuen Treuhander bzw. der Rekursgegner
           sich das gesamte Treugut (und nicht nur Treugut in Hohe der gegenstandli-
           chen Forderung ) auszahlen wurden, wird geltend gemacht. Dem ist zu erwi-
           dern, dass die gegenstandliche Exekutionsbewilligung nur zur Hereinbringung
           einer konkreten Forderung bewilligt worden ist und demgemass auch Verwer-
           tungshandlungen nur bis zur Hohe dieser Forderung zulassig sind.»


           Wie sohin selbst das Landgericht ausfuhrt, ist evident, dass sich die Handlun-
           gen der belangten Personen als eingesetzte Treuhander jedenfalls auf den in
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 24 of 31 Page ID
                                  #:809
                                            8/16



         der Exekutionsbewilligung beschlossenen Umfang zu beschranken haben und
         keinerlei Vorkehrungen dartiber hinaus getroffen werden durfen, widrigenfalls
         dies jedenfalls eine Haftung der Treuhander gegenuber dem Trust zur Folge
         hatte. Uber die Exekutionsbewilligung hinaus gehende Verwertungshandlun-
         gen sind unzulassig.


         Beweis :        Beschluss des Furstlichen Landgerichts vom 21.04. 2020, ON
                         125 zu 08 EX.2016.5802
                         wie vor


    9.   Wie dem Anzeiger nun aber bekannt geworden ist, beschranken sich die
         Handlungen der von Vitaly Smagin eingesetzten Treuhander Mag. iur. Rudolf
         Schachle und Mag. iur. Raphael Nascher nicht auf deren eigentliche Funktion,
         sondern haben diese vielmehr dariiberhinausgehende Rechtshandlungen zu
         Lasten des ALPHA Trusts gesetzt.


         So haben die belangten Personen zu 1. und 2. bereits Besprechungen mit der
         rechtsfreundlichen Vertreterin der (Noch-)Ehefrau von Ashot Egiazaryan zur
         Klarung der gegenstandlichen Situation geftihrt. Die Rechtsvertreterin von Na -
         talia Tsaglolva (( Noch-)Ehefrau von Ashot Egiazaryan) halt hierzu in ihrem
         Schreiben an die Herren Schachle und Nascher vom 18.06.2020 test: « Als
         Ergebnis der Besprechung erlaube ich mir festzuhalten, dass die Begunstig-
         tenstellung unserer Mandantin [gemeint Natalia Tsaglolva] gegenuber dem Al-
         pha Trust unstrittig [Hervorhebung durch den Verfasser ] ist.»


         Nach Angaben ihrer Rechtsvertreterin stunden Natalia Tsaglolva geldwerte
         Anspruche gegenuber Ashot Egiazaryan in Hohe von zumindest USD 10 Mio .
         zu. Der genaue Betrag wurde derzeit vor den kalifornischen Gerichten geklart
         werden.


         Mit Anerkennung von Natalia Tsaglolva als Begunstigte des ALPHA Trusts
         besteht sohin die erhohte Gefahr von Ausschuttungen zu deren Gunsten und
         folglich zu Lasten des Anzeigers, dessen Begunstigtenstellung gegenuber
         dem ALPHA Trust - im Gegensatz zu jener von Natalia Tsaglolva       - tatsach-
         lich unbestritten ist.
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 25 of 31 Page ID
                                  #:810
                                            9/16



          Weder die Anerkennung von Natalia Tsaglolva als Begunstigte des ALPHA
          Trust noch eine offenkundig drohende Vomahme von Ausschuttungen an sie
          sind jedoch Gegenstand des inlandischen Exekutionsverfahrens zu 08
          EX .2016.5802 und auch nicht gemass Beschluss des Landgerichts vom
          21.04.2020 (ON 125 zu 08 EX.2016.5802) vom Umfang der Exekutionsbewil-
          ligung umfasst. Die belangten Personen zu 1. und 2. nehmen hier somit also
          offensichtlich Rechtshandlungen zu Lasten des Trusts bzw. der Beteiligten
          vor , zu welchen die im Zuge des Verfahrens zu 08 EX.2016.5802 quasi interi-
          mistisch eingesetzten belangten Personen vom Landgericht nicht ermachtigt
          sind. Solche Handlungen gehen jedenfalls uberdie Hereinbringung einer kon-
          kreten Forderung von Vitaly Smagin weit hinaus. Es liegt damit eine Schadi-
          gung des sonstigen und von der Forderung Smagins nicht betroffenen Trust-
          vermogens und damit einhergehend eine Kompetenzuberschreitung sowie
          Pflichtverletzung seitens der belangten Personen vor.


          Damit ist nunmehr aber auch eindeutig belegt , dass eben sehr wohl die Ge-
          fahr von uberschiessenden Handlungen der von Smagin bestellten Treuhan-
          der bzw. die Gefahr einer Uberverwertung besteht. Dies entgegen der seiner-
          zeitigen Auffassung des Landgerichts in seinem Beschluss vom 21.04.2020 zu
          08 EX. 2016.5802 (ON 125 ).


          Beweis:       Schreiben Schwarzler Rechtsanwalte AG vom 07.05. 2020
                        Schreiben Schwarzler Rechtsanwalte AG vom 18.06. 2020
                        wie vor


    10.   In diesem Zusammenhang sei zudem erneut darauf hingewiesen, dass nach
          wie vor die zentrale Frage ungeklart ist, ob der im Exekutionsverfahren zu 08
          EX.2016.5802 und ohne Beteiligung des ALPHA Trusts «en passant » vorge-
          nommene Haftungsdurchgriff auf eben diesen uberhaupt zulassig ist. Dies
          wird vom Anzeiger bestritten.


          Der Ansicht, dass es zur Klarung der Frage des Haftungsdurchgriffs eines ei-
          gens dafur vorgesehenen Zivilverfahrens bedarf , war offensichtlich auch die
          Rechtsvertreterin von Vitaly Smagin, welche bereits mit Datum vom
          09.03.2016 - also parallel zur Einleitung des Exekutionsverfahrens - eine sol-
          che Zivilklage zum Aktenzeichen 04 CG.2016.115 bzw. neu 04 CG. 2019.5 zur
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 26 of 31 Page ID
                                  #:811
                                              10/16



           Klarung dieser Frage eingereicht hat ( s. dazu vorne Ziff. 6 ). Als Beklagte wur-
           de dabei die CTX Treuhand AG als (vormalige) Treuhanderin des ALPHA
           Trusts aufgefuhrt. Es ist daher evident, dass auch die Rechtsvertreterin von
           Vitaly Smagin der Auffassung ist, dass es zur Klarung der Frage eines Haf-
           tungsdurchgriffs auf das Trustvermogen fur personliche Schulden von Ashot
           Egiazaryan auch der Beteiligung des Trusts bedarf und der im Exekutionsver-
           fahren bewilligte Durchgriff zur Vornahme von Ausschiittungen an Vitaly Sma -
           gin jedenfalls nicht ausreichend ist.


           Beweis:        wie vor


    11 .   Die belangten Personen haben als Treuhander des ALPHA Trust eine weitere
           ( zur Hereinbringung der Forderung von Smagin unnotige ) Kompetenzuber-
           schreitung begangen, indem sie nachweislich den jahrelangen Vermbgens-
           verwalter des ALPHA Trusts, die Alpenrose Wealth Management AG, abge-
           setzt haben. Zudem haben die belangten Personen eigenmachtig die Abdis-
           ponierung der gesamten ( ! ) Vermogenswerte des Trusts vom Konto bei der
           Compagnie Monegasque de Banque veranlasst. Dieses Konto wird zwar im
           Namen der Savannah Advisors Inc., einer Gesellschaft mit Sitz auf der Insel
           Nevis, gehalten. Allerdings halt der ALPHA Trust 100% der Aktien an der Sa-
           vannah. Das Kontoguthaben betragt laut Klage von Vitaly Smagin ( zu 04
           CG.2016.115 bzw. neu 04 CG. 2019.5) rund USD 188 Mio. und somit einen die
           Forderung von Smagin weit ubersteigenden Betrag.


           Es ist nicht ersichtlich, weshalb die Abberufung des Vermogensverwalters des
           Trust- Vermogens zum beschrankten Zweck der Hereinbringung einer konkre-
           ten Forderung von Vitaly Smagin notwendig sein sollte. Einem Vermogens-
           verwalter kommt von vornherein kein Zugriffsrecht auf das Vermogen zu, son-
           dern eben nur ein Verwaltungsrecht. Zudem besteht durch die Abberufung der
           bisherigen, ausserst erfolgreich arbeitenden Vermogensverwalter die Gefahr
           fur das gesamte Trustvermogen, dass dieses auch uber die konkrete Forde-
           rung des Herm Smagin hinaus mangels professioneller Verwaltung erhebli-
           chen Schaden erleidet. Diese Gefahr besteht umso mehr, als sich die Fi-
           nanzmarkte seit Monaten in einem ausserst kritischen Umfeld befinden. Durch
           die Handlungen der belangten Personen erleidet der ALPHA Trust und sein
           Vermogen einen nachhaltigen Schaden.
    Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 27 of 31 Page ID
                                      #:812
                                                11/16




              Der bis anhin amtende Vermogensverwalter wurde sodann durch Beschluss
              der belangten Personen durch eine - im Interesse des Vitaly Smagin liegen-
              den   -   Person ersetzt. Daraufhin wurde die Compagnie Monegasque de
              Banque, bei welcher sich das Konto der Savannah Advisors Inc. befindet, von
              den neuen Direktoren instruiert, die gesamten Vermogenswerte des Trusts auf
              ein Konto einer anderen Bank im Ausland zu uberweisen. Mutmasslich han-
              delt es sich dabei um die Kaiser Partner Privatbank in Vaduz. Es wird daher
              offensichtlich versucht, die Gelder des Trusts ohne notwendige Ermachtigung
              aus Monaco abzutransferieren. Aber auch diese Handlungen sind jedenfalls
              nicht vom Umfang der Exekutionsbewill.igung gedeckt und die belangten Per-
              sonen uberschreiten damit ihre Kompetenzen.


              Ferner ist ausdrucklich darauf hinzuweisen, dass auch die Bestellung der
              neuen Direktoren der Savannah Advisors Inc. rechtlich mehr als fragwurdig ist,
              weshalb auch der Registered Agent der Gesellschaft, namentlich die Prestige
              Trust Company Ltd., durch ihren Rechtsvertreter mit Schreiben vom
              15.07. 2020 mitteilen liess , dass die Ersatzbestellung der Direktoren Gegen-
              stand von Rechtsstreitigkeiten ist, so dass das sog. Certificate of Incumbency
              vom 31.03.2020, welches Herm Silvio Vogt sowie das JGT Treuunternehmen
              reg. , Vaduz, als neue Direktoren ausweist, nicht als Grundlage etwa fur Kon-
              tozeichnungsrechte benutzt werden sollte. Offenkundig wird dies aber getan.


              Beweis:        Schreiben der Compagnie Monegasque de Banque vom
                             29.07.2020 (Franzosisch; Ubersetzung wird bei Bedarf nachge-
                             reicht)
                             Schreiben der Prestige Trust Company Ltd. vom 15.07.2020 ( in
                            Englisch, deutsche Ubersetzung wird bei Bedarf nachgereicht)
                            Certificate of Incumbency vom 31.03.2020 (in Englisch, deut-
                            sche Ubersetzung wird bei Bedarf nachgereicht)
                            wie vor


        12.   Zusammenfassend ist daher belegt und diesbezuglich auch Gefahr im Verzug,
              dass die belangten Personen, zum Teil via die unrechtsmassig bestellten Di-
              rektoren der Savannah Advisors Inc. (Herr Vogt und JGT Treuunternehmen
              reg.), Handlungen vorgenommen haben und vornehmen werden, welche zwei-




L
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 28 of 31 Page ID
                                  #:813
                                             12/16



           felsfrei durch den Zweck des Exekutionsverfahren zu 08 EX.2016.5802, nam -
           lich die Hereinbringung einer ziffernmassig bestimmten und das Trustvermo-
           gen nicht ubersteigenden Forderung von Vitaly Smagin , bei Weitem nicht ge-
           deckt sind bzw. uber diesen Zweck hinausgehen. Die einzig und allein fur die-
           sen Zweck eingesetzten belangten Personen (und auch die Direktoren der
           Savannah Advisors Inc. ) uberschreiben somit in vielerlei Hinsicht ihre gericht-
           lich festgelegten (aber noch strittigen) Kompetenzen. Es besteht dabei die
           unmittelbare Gefahr, dass das gesamte Trustvermogen und damit insbeson-
           dere auch das nach durchgefuhrter Exekution im freien Verfugungsbereich
           des Trusts verbleibende Trustrestvermogen nachhaltig erheblichen Schaden
           erleidet , wenn das Gericht als Trustaufsichtsgericht nicht umgehend alle not-
           wendigen Massnahmen trifft, um diesem Treiben der belangten Personen ein
           Ende zu setzen. Hierzu werden von Amtes wegen auch einstweilige Mass-
           nahmen nach pflichtgebundenem Ermessen des Landgerichts unumganglich
           sein.


           Beweis:       wie vor




     IV.   Aufsichtsverfahren


    13.    Kommt ein Treuhander seinen Pflichten nicht nach, so kann das Landgericht
           auf Grund einer Anzeige eines Treuhanders Oder eines Begunstigten oder von
           Amts wegen nach Anhorung der Beteiligten und nach vorheriger Ermahnung,
           bei wichtigen im Treuhandverhaltnisse selbst liegenden Grunden jedoch ohne
           weiteres, im Ausserstreitverfahren den Treuhander seines Amtes entheben
           und die Bestellung eines anderen Treuhanders veranlassen oder einen sol-
           chen selbst bestellen, wobei der Weiterzug des Entscheides vorbehalten bleibt
           (Art. 929 Abs. 3 PGR ).


           Dem Anzeiger kommt als Ermessensbegunstigter des Trusts gemass Recht-
           sprechung zwar kein formales Antragsrecht an das Aufsichtsgericht gemass
           Art. 927 Abs. 2 PGR zu (OGH 03.03. 2017, LES 2017, 66). Gemass Recht-
           sprechung des Staatsgerichtshofs steht dem Ermessensbegiinstigten aller-
           dings jederzeit die Moglichkeit often, dem Gericht Missstande bei der Trust-
           verwaltung anzuzeigen (StGH 30.06.2015, StGH 2015/047). Dem Anzeiger
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 29 of 31 Page ID
                                  #:814
                                             13/16



          kommt sohin in seiner Stellung als Ermessensbegunstigter eine Legitimation
          nach Art 929 Abs. 3 PGR zu.


          Wie dargelegt, beschrankt sich die Aufgabe und die Pflicht der belangten Per-
          sonen vorliegend darauf, im Sinne der im Verfahren zu 08 EX.2016.5802 er-
          gangenen Exekutionsbewilligung die dort festgelegte Forderung des Vitaly
          Smagin zur Auszahlung zu bringen. Verwertungshandlungen, welche nicht
          mehr in diesem Sinne vorgenommen werden und betragsmassig uber die
          konkrete Forderung von USD 92.5 Mio. hinausgehen, sind auch nach der im
          Beschluss vom 21.04.2020, ON 125 zu 08 EX.2016.5802, geausserten An-
          sicht des Landgerichts nicht zulassig. Indem jedoch bereits die Anerkennung
          von Natalia Tsaglolva als Begunstigte des ALPHA Trusts erfolgte, der Vermo-
          gensverwalter abberufen wurde und zudem bereits versucht wurde, die ge-
          samten Vermogenswerte des Trusts, welche sich derzeit auf der Compagnie
          Monegasque de Banque befinden, auf eine auslandische Bank abzutransferie-
          ren, handelten die belangten Personen in ihrer Funktion als Treuhander des
          ALPHA Trusts uber ihre Kompetenzen hinaus. Darin liegt eine schwere
          Pflichtverletzung begrundet.


          Beweis :      wie vor


    14.   Auch wenn dem Anzeiger kein formelles Antragsrecht zukommt (s. dazu Ziff.
          13), so soil die nachfolgende Antragstellung gleichwohl dem Landgericht als
          Vorschlag und Leitfaden bei der Setzung der gebotenen Aufsichtsmassnah-
          men von Amtes wegen dienen.


          Beweis:        wie vor



    Aus all diesen Griinden stellt der Anzeiger die folgenden


                                         A N T R A G E:


                1. Das Furstliche Landgericht wolle aufgrund der ge-
                     genstandlichen Anzeige gestutzt auf Art. 929 Abs. 3
                     PGR im Rahmen eines Aufsichtsverfahrens die ge-
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 30 of 31 Page ID
                                  #:815
                                         14/16



                 eigneten Massnahmen setzen , um zu gewahrleisten ,
                 dass keine iiber die Zwecke des Exekutionsverfah-
                 rens zu 08 EX. 2016.5802 hinausgehende Uberver-
                 wertung und auch keine sonstige Schadigung des
                 Vermogens des ALPHA Trust eintritt, dies nicht nur
                 aber insbesondere durch:


                 a ) die Enthebung der Herren Mag. iur. Rudolf
                      Schachle und Mag. iur. Raphael Nascher von ih-
                      rer Funktion als Treuhander des ALPHA Trust
                      und stattdessen Einsetzung von neutralen' Per-
                      sonen als neue Treuhander .


                      eventualiter:


                 b)   die Bestellung eines neutralen dritten Treuhan-
                      ders fur den ALPHA Trust.


              2. Das Furstliche Landgericht wolle jedenfalls bis zum
                 Abschluss des einzuleitenden Aufsichtsverfahren den
                 Herren Mag . iur. Rudolf Schachle und Mag . iur.
                 Raphael Nascher per einstweiliger Verfugung unter-
                 sagen, Handlungen als Treuhander fur den ALPHA
                 Trust zu setzen , welche direkt Oder indirekt uber den
                 Zweck der Hereinbringung der Forderung im Sinne
                 des Verfahrens zu 08 EX.2016.5802 hinausgehen.
                 Insbesondere wolle das Landgericht den Herren Mag.
                 iur. Rudolf Schachle und Mag. iur. Raphael Nascher
                 untersagen, via die Direktoren der Savannah Advi-
                 sors Inc. , Nevis, das Vermogen des Trusts von der
                 Compagnie Monegasque de Banque auf ein anderes
                 Bankinstitut zu ubertragen .


              3 . Das Furstliche Landgericht wolle zudem die von den
                 Herren Mag . iur. Rudolf Schachle und Mag . iur.
                 Raphael Nascher als Treuhander des ALPHA Trust
Case 2:20-cv-11236-RGK-PLA Document 3-11 Filed 12/11/20 Page 31 of 31 Page ID
                                  #:816
                                           15/16



                     gesetzten Handlungen, welche uber den Zweck der
                     Hereinbringung der Forderung im Sinne des Verfah-
                     rens zu 08 EX.2016.5802 hinausgehen, namentlich
                     die Anerkennung von Frau Natalia Tsaglolva als Be-
                     gunstigte des ALPHA Trust, die Bestellung von neu-
                     en Direktoren der Savannah Advisors Inc., Nevis,
                     sowie die Abberufung der Alpenrose Wealth Ma -
                     nagement AG als Vermogensverwalterin des ALPHA
                     Trusts, unverzuglich ruckgangig machen.

                 4. Das Furstliche Landgericht wolle den Anzeiger dem
                     gegenstandlich eingeleiteten Aufsichtsverfahren als
                     Partei beiziehen.




    Vaduz, 4. August 2020 MR/DT/cp
                                                                  Stephan Egiazaryan


    Kostenverzeichnis:
    (Streitwert: CHF 30'000. s.A . ).


    Dieser Schriftsatz, TP 2 + ES              CHF       554.40
    7.7% MwSt.                                 CHF        42.70
    Pauschalgebuhr                             CHF       210.00
    Total                                      CHF       807.10
